Citation Nr: 0806856	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  98-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
residuals of a head injury.

3.  Entitlement to service connection for bilateral hand 
arthritis, to include as secondary to service-connected left 
elbow fracture residuals.

4.  Whether the veteran submitted a timely Substantive Appeal 
with the RO's June 2002 denial of service connection for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) (previously 38 U.S.C.A. § 351) for residuals of a 
right hand injury based upon Department of Veterans Affairs 
medical treatment in February 1991.




REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975, from May 1976 to February 1977, and from April 
to December of 1980.

The issue concerning entitlement to service connection for a 
back disorder is before the Board of Veterans' Appeals 
(Board) from an April 1981 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The 38 U.S.C.A. § 1151 issue was 
denied in an October 1991 rating decision.  The issues 
concerning entitlement to service connection for bilateral 
hand arthritis (claimed as secondary to service-connected 
left elbow fracture residuals) and for a cervical spine 
disorder (claimed as secondary to service-connected head 
injury residuals) are before the Board from a July 1997 
rating decision issued by the VARO in Los Angeles, 
California.  Entitlement to service connection for PTSD was 
denied in a June 2002 rating action.  The veteran's claims 
are currently under the jurisdiction of the Phoenix, Arizona 
RO.

The Board remanded this case in February 2000, December 2003, 
and December 2005.  Also, the veteran provided testimony 
before the undersigned during a Travel Board hearing in 
February 2005.  A hearing transcript is of record.

In the December 2005 remand, the Board noted that the matter 
concerning the veteran's service connection claim regarding 
his claimed back disorder had been essentially developed by 
VA as being one involving whether or not new and material 
evidence has been submitted by the veteran sufficient to 
reopen his claim.  However, a careful review of the 
voluminous evidentiary record showed that an April 1981 
rating decision denied service connection for "low back 
pain," and the veteran was shown to have perfected an appeal 
to the denial of service connection for low back pain, via a 
May 1981 Notice of Disagreement, a June 1981 Statement of the 
Case, and a July 1981 Substantive Appeal.  As such, 
irrespective of the fact that the RO essentially "reopened" 
the veteran's claim as part of a January 2003 rating 
decision, the issue was found to be more appropriately 
characterized as set out on the title page of this case, with 
consideration on a de novo basis.

Further, as to the veteran's claim for a right hand injury 
pursuant to 38 U.S.C.A. § 1151, the Board notes that it 
appears that the RO received the veteran's Substantive Appeal 
on February 9, 2004, as noted in the December 2004 
Supplemental Statement of the Case.  This would constitute a 
timely appeal, as the Statement of the Case was issued in 
January 2004.  However, as noted in the December 2005 remand, 
the veteran's Substantive Appeal is not associated with the 
claims file. The Appeals Management Center (AMC) in 
Washington, DC indicated in a March 2006 document that the 
Substantive Appeal could not be found, and the AMC denied the 
claim in the January 2007 Substantive Appeal on the basis of 
an untimely appeal.  However, and notwithstanding the 
apparent absence of this document, the Board finds that all 
doubt should be resolved in the veteran's favor as to the 
timeliness of the appeal given the notation in the December 
2004 Supplemental Statement of the Case.  The Board will 
accordingly assume jurisdiction over this claim.

Finally, since the recertification of this case to the Board, 
the Board has obtained two Veterans Health Administration 
(VHA) medical opinions regarding the veteran's service 
connection claims for back, cervical spine, and hand 
disorders.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 
C.F.R. § 20.901 (2007).  See generally Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  The veteran was notified of these 
opinions and of his right to have these opinions reviewed by 
the agency of original jurisdiction but, in a December 2007 
signed response, he indicated that he had no further argument 
and/or evidence to submit and that he wanted the Board to 
proceed with the adjudication of his appeal.  See 38 C.F.R. 
§ 20.1304(c) (2007).  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a right hand injury is addressed in 
the REMAND section of this decision and is REMANDED to the RO 
via the AMC in Washington, DC.


FINDINGS OF FACT

1.  There is competent and objective medical evidence 
supporting the contention that the veteran's back disorder, 
diagnosed as degenerative disc disease of the spine/back, 
resulted from an in-service injury.

2.  Giving the veteran the benefit of the doubt, there is 
competent and objective medical evidence to support a causal 
relationship between the claimed cervical spine disorder, 
diagnosed as degenerative disc disease, and the service-
connected residuals of a head injury.

3.  The competent and objective medical evidence of record 
does not support a causal relationship between arthritis of 
the hands and either the veteran's active military service or 
his service-connected left elbow fracture residuals, nor was 
arthritis manifested with a year of discharge from service.

4.  No Substantive Appeal or similar document was filed 
within 60 days of the issuance of the January 2003 Statement 
of the Case or within the remainder of the one-year period 
following the notification of the denial of service 
connection for PTSD in June 2002.  


CONCLUSIONS OF LAW

1.  A back disorder, diagnosed as degenerative disc disease 
of the spine/back, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Resolving the doubt in the veteran's favor, a cervical 
spine disorder, diagnosed as degenerative disc disease, was 
incurred as secondary to his service-connected residuals of a 
head injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

3.  Bilateral hand arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein, nor is arthritis secondary to service-
connected left elbow fracture residuals.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

4.  The veteran did not submit a timely Substantive Appeal 
with the RO's denial of service connection for PTSD, 
therefore, the Board has no jurisdiction over this matter, 
and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify 

Given the favorable dispositions of the claims regarding back 
and cervical spine disorders, as well as the jurisdictional 
problems surrounding the PTSD claim, the Board will focus 
this section exclusively on the claim of service connection 
for arthritis of the hands.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2003 and March 2004.  While these letters were issued 
subsequent to the appealed rating decisions, the veteran's 
case was later readjudicated in a January 2007 Supplemental 
Statement of the Case, consistent with the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial; with service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board observes that the AMC made 
efforts to obtain the veteran's Social Security 
Administration (SSA) records, but the AMC was notified by SSA 
in November 2006 that such records had been destroyed.

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
and the Board has obtained the VHA medical opinion regarding 
the etiology of the veteran's claimed arthritis of the hands.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b)(2007)).  Under this recent revision, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

It does not appear from the claims file that the veteran has 
been notified of this revision to date, in regard to the 
cervical spine and hand arthritis disorders.  However, this 
revision represents a restatement of the longstanding 
principles involving 38 C.F.R. § 3.310(a) and Allen, 
described in the January 2007 Supplemental Statement of the 
Case, rather than an actual change in the applicable law.  
Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.

B.  Back disorder

The veteran's service medical records show treatment for back 
symptoms on several occasions.  He first complained of back 
pain in November 1974.  He also had low back pain in December 
1974, although an examination was within normal limits.  In 
November 1976, he reported lower back pain for about one 
week.  He also complained of back pain in January 1977.  In 
October 1980, he sustained a head injury from a fight and was 
treated for symptoms including a probable concussion and 
tenderness of the L5-S1 region; service connection has been 
separately granted for the residuals of this injury.  His 
December 1980 examination, conducted just prior to separation 
from service, revealed no abnormalities, however.

Subsequent to service, the veteran was first treated for low 
back pain in January 1981.  He reported low back pain, with 
complaints of numbness in the left buttock and hip, upon VA 
examination in March 1981.  At that time, lumbosacral spine 
x-rays were within normal limits.  Subsequent outpatient 
treatment records indicate several occasions of treatment for 
back pain.  VA x-rays of the lumbosacral spine from May 2000 
revealed a transitional lumbosacral junction with mild 
lumbarization of S1.  

The veteran underwent a VA orthopedic examination in May 
2006, conducted by an examiner who reviewed his claims file.  
During the examination, the veteran reported low back 
symptoms beginning in 1980 after being "kicked."  The 
examiner noted that the veteran had normal lumbar spine x-
rays and slight functional impairment.  The low back was 
found to be "less likely as not" related to military 
service, including the assault on the veteran.

In November 2007, the Board obtained a VHA opinion from the 
associate chief of neurology at a VA medical facility.  This 
doctor reviewed the claims file and confirmed that the 
veteran's low back disorder began in 1980 after an assault 
while the veteran was in service.  In support of this 
conclusion, the doctor noted that degenerative disease of the 
spine/back can be caused or aggravated by either acute or 
repetitive trauma.  The doctor indicated disagreement with 
the May 2006 VA examination opinion in view of the 
"sustained significant injuries" following the assault and 
the temporal relationship between the trauma and the onset of 
back pain.  In conclusion, the doctor noted that "the trauma 
initiated the disease process."

In the present case, the November 2007 VHA opinion 
unambiguously supports the veteran's claim.  The opinion from 
the May 2006 VA examination report, by contrast, is vaguely 
worded, unsupported by a detailed rationale, and, 
accordingly, of less probative value.  Where a medical expert 
has fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Wray 
v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt 
the VHA specialist's opinion on which it bases its 
determination that service connection for a back disorder is 
warranted.

Accordingly, the evidence of record, on balance, supports the 
grant of service connection for a back disorder, diagnosed as 
degenerative disc disease of the spine/back.  This claim is 
thus granted in full.

C.  Cervical spine disorder

The Board has reviewed the veteran's service medical records 
and notes that he complained of neck pain and soreness in 
November and December of 1974.  In October 1980, he sustained 
a head injury from a fight and was treated for symptoms 
including a probable concussion; service connection has been 
separately granted for the residuals of this injury.  His 
December 1980 examination, conducted just prior to separation 
from service, revealed no abnormalities, however.

Subsequent to service, in January 1987, the veteran was seen 
at a VA medical center for complaints of pain across the back 
of the neck following being hit with a steel tire tube two 
days earlier.  X-rays revealed a fracture of the spinous 
process of C7.  He also reported numbness and tingling in the 
little and ring fingers of the left hand.  X-rays from 
November 1987 revealed slight listing of the cervical spine 
to the left and marked straightening of the lordotic curve, 
consistent with paravertebral muscle spasm.  

During his May 2006 VA examination, conducted by an examiner 
who reviewed the claims file, the veteran reported neck 
symptoms that began at the same time as his lower back 
symptoms in 1980.  Following a physical examination, the 
examiner diagnosed degenerative disc disease, with minimal if 
any functional impairment of the cervical spine.  The 
examiner commented that this disability was "less likely as 
not" related to military service and noted that head injury 
residuals would not lead to degenerative disc disease of the 
cervical spine.  Accordingly, a cervical spine disorder was 
not caused or aggravated by service-connected head injury 
residuals. 

In November 2007, the Board obtained a VHA opinion from a VA 
doctor in the field of neurology.  This doctor reviewed the 
claims file and confirmed that the veteran's cervical spine 
disorder began in 1980 after an assault while the veteran was 
in service.  In support of this conclusion, the doctor noted 
that degenerative disease of the spine/back can be caused or 
aggravated by either acute or repetitive trauma, and the 
cervical spine disorder would not be present but for the 
service-connected head trauma.  The doctor indicated 
disagreement with the May 2006 VA examination opinion in view 
of the "sustained significant injuries" following the 
assault and the temporal relationship between the trauma and 
the onset of neck pain.  In conclusion, the doctor noted that 
"the trauma initiated the disease process."

In the present case, the November 2007 VHA opinion 
unambiguously supports the veteran's claim of a causal 
relationship between a cervical spine disorder and the 
service-connected residuals of a head injury, whereas the 
opinion from the May 2006 VA examination report does not.  
The Board finds such evidence to be in relative equipoise, as 
both medical professionals reviewed the veteran's claims file 
and thus predicated their opinions on a full and accurate 
medical history.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As such 
equipoise exists in this case, the Board has resolved all 
doubt in the veteran's favor and has concluded that he 
incurred a cervical spine disorder, diagnosed as degenerative 
disc disease, as secondary to the service-connected residuals 
of a head injury.  This claim is thus granted in full.

D.  Arthritis of the hands

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for arthritis of 
the hands, or any other symptoms of the hands or wrists.  His 
December 1980 examination, conducted just prior to separation 
from service, revealed no abnormalities of the hands.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a May 1983 outpatient treatment record indicating a 
fracture of the left fourth distal interphalangeal joint, as 
shown by x-ray.  Pain was also noted diffusely in the right 
hand.  At that time, the veteran reported being injured one 
week earlier.

A June 1987 VA x-ray report indicates a comminuted fracture 
of the base of the distal phalanx of the left second digit 
that was solidly healed; this was noted to suggest an old 
avulsion fracture, with the traumatic origin of this finding 
not entirely clear.  The veteran also reported pain of the 
right in his right thumb, with x-rays showing deformity at 
the base of the proximal phalanx of the thumb, which could be 
either post-traumatic or developmental.  The treatment and x-
rays followed an altercation with police officers.

As to the right hand, the veteran underwent open reduction 
and internal fixation of the fourth metacarpal of the right 
hand at a VA facility in February 1991, with further surgical 
repair following further pain and swelling in October 1991.    
X-rays of the right hand from October 1998 revealed arthritis 
involving the carpal articulations as well as the first 
metacarpal-phalangeal joint and the base of the first 
metacarpal.

Both hands have been subject to later reinjury.  In June 
1999, the veteran was treated for an infected right hand 
secondary to hitting another person's mouth.  In November 
2000, the veteran had cramping of the right hand that was 
noted to be related to computer use and typing.  He sustained 
a contusion of the right hand in April 2001 and a wound of 
the left hand in June 2001.

The veteran underwent a VA examination in May 2006, conducted 
by an examiner who reviewed the claims file.  During the 
examination, the veteran reported left hand symptoms 
beginning in 1979 or 1980, when he slipped and fell on ice.  
He reported a splint at that time.  He indicated that his 
right hand symptom onset was in 1990 or 1991, however.  Based 
on the examination findings and the claims file review, the 
examiner rendered a diagnosis of status post fracture of the 
left finger plus strain of the long and small fingers.  As to 
the question of etiology, the examiner provided an opinion 
that this aspect of the left hand condition appears "at 
least as likely not" related to service "as opposed to his 
other history and surgery of the left hand."  The examiner 
also found that the right hand symptoms had their onset in 
1990 or 1991, without any symptoms in service, and 
accordingly were not related to military service.

In October 2007, the Board received a VHA opinion from the 
chief of the orthopedic service at a VA medical facility.  
This medical specialist noted in reviewing the veteran's 
history that his left hand fracture was first shown by x-rays 
in June 1987, whereas he was first treated for open reduction 
and internal fixation of a fracture of the fourth metacarpal 
of the right hand in February 1991.  Both hands were later 
reinjured from ergonomic and other physical injuries.  

Based on this record, the VHA doctor found no evidence that 
the left elbow injury led to the development of arthritis in 
both hands.  Rather, it was more likely that the hand 
arthritis was the result of the multiple direct hand injuries 
sustained by the veteran subsequent to discharge from 
service.  The doctor noted that there was no scientific 
evidence that the slight loss of elbow extension would lead 
to secondary arthritis in the hands, as such arthritis does 
not "spread."  Arthritis of a weightbearing joint can 
possibly lead to the development of arthritis in an adjacent 
joint, but this clearly was not the mechanism in the 
veteran's circumstances.  Moreover, there was no evidence of 
rheumatoid arthritis or a similar form of the disease that 
could have spread across multiple joints.  This doctor 
further noted that the VA doctor who provided the opinion in 
May 2006 clearly tried to convey that there was no connection 
between the left elbow injury and the development of 
arthritis in the hands, as the statement that a condition is 
"at least as likely as not" is not commonly used in the 
medical discourse and can lead to confusion, especially when 
in the negative.

Given the examination results and the unfavorable VHA 
opinion, see Wray v. Brown, supra, as well as the total 
absence of medical evidence to the contrary, the Board does 
not find that the competent medical evidence of record 
supports the veteran's claim in regard to the question of 
whether a service-connected left elbow disorder led to 
arthritis of both hands.  There is no also no indication of a 
causal link between a right hand disorder and any incident of 
service.

The sole remaining question for the Board is whether a left 
hand fracture - a possible causal factor - was incurred in 
service, a proposition vaguely described by the May 2006 VA 
examiner with the cited "at least as likely not" language.  
The VHA doctor, however, reviewed this report and determined 
that this language represented an intent to present a 
negative opinion as to etiology.  The veteran has submitted 
no other documentation to the contrary.  Accordingly, the 
Board finds that the competent medical evidence of record 
does not support the finding of an in-service left hand 
injury leading to the claimed disability.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2005 hearing testimony.   The veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hand 
arthritis, to include as secondary to service-connected left 
elbow fracture residuals, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III. Whether the veteran submitted a timely Substantive 
Appeal with the RO's denial of service connection for PTSD

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision denying service connection for PTSD in June 
2002.  In August 2002, the veteran's timely NOD was received 
by the RO and, in January 2003, the RO issued an SOC, along 
with a letter explaining his appellate rights and 
responsibilities.  A Supplemental Statement of the Case 
(SSOC) was also issued in February 2003.  However, the 
veteran did not file a correspondence containing the 
necessary information for a Substantive Appeal with regard to 
the claim of service connection for PTSD until September 
2003, when his VA Form 9 was received by the RO.  

The untimeliness of the veteran's VA Form 9 was described by 
the AMC in the January 2007 SSOC, but the veteran did not 
provide any argument or evidence following this issuance 
suggesting good cause for the untimeliness of the VA Form 9.  
See 38 C.F.R. §§ 3.109(b), 20.303.  

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the January 2003 SOC or within the remainder 
of the one-year period following the June 2002 date of 
notification of the determination being appealed.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claim, and the appeal is dismissed as to the 
issue of service connection for PTSD. 


ORDER

Service connection for a back disorder, diagnosed as 
degenerative disc disease of the spine/back, is granted.

Service connection for a cervical spine disorder, diagnosed 
as degenerative disc disease, and to include as secondary to 
service-connected residuals of a head injury, is granted.

Service connection for bilateral hand arthritis, to include 
as secondary to service-connected left elbow fracture 
residuals, is denied.

The appellant did not file a timely substantive appeal 
regarding the issue of entitlement to service connection for 
PTSD.  Therefore, his appeal as to that issue is not properly 
before the Board for appellate review and is, accordingly, 
dismissed.
REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In its December 2005 remand, the Board requested that a VA 
examination of the veteran's right hand be conducted, with an 
opinion as to whether the veteran incurred additional right 
hand disability as a result of his February 1991 surgery, in 
regard to his 38 U.S.C.A. § 1151 claim.  Significantly, as 
the veteran's claim was filed well before 1997, the Board 
must stress that 38 C.F.R. § 3.358, rather than 38 C.F.R. 
§ 3.361, is applicable in this case.  In other words, this 
claim may be substantiated even without a showing of 
negligence or other fault.  See generally Brown v. Gardner, 
513 U.S. 115 (1994).

In the remand, the Board indicated that the requested VA 
examination was conditioned on a determination of whether the 
veteran had perfected a timely appeal for that issue.  As 
noted above, however, the Board has reviewed the record in 
its totality and has determined that a finding of a timely 
filed and perfected appeal is appropriate.  Moreover, in an 
October 10, 2007 opinion obtained since recertification of 
this case to the Board, a VHA orthopedist, while not offering 
an etiology opinion, noted that the veteran's February 20, 
1991 surgery was followed by "an infection" and, in October 
1991, "[c]omplications of" this infection "resulting in 
severe contractures" for which "further surgery" was 
considered.  In view of this, the need remains for an 
examination and opinion addressing this matter.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, performed by appropriate 
specialized physicians, e.g., surgeon, 
infectious disease specialist, 
orthopedist, to determine the etiology of 
any current right hand disorder found to 
be present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner(s) is(are) requested to 
review the veteran's medical records, 
including the records of his February 
1991 surgery and the subsequent VA 
treatment records.  The veteran's claims 
files should be made available to the 
examiner(s) prior to the examination and 
the examination report should indicate if 
the examiner(s) reviewed the claims files 
in conjunction with the examination.  

a)  Based on a review of the claims 
files and the clinical findings of 
the examination, the examiner(s) 
is(are) requested to offer an 
opinion as to whether it is at least 
as likely as not (i.e., at least a 
50 percent or greater probability) 
that the veteran incurred additional 
right hand disability as a result of 
his February 1991 right hand surgery 
at a VA medical facility or whether 
such an etiology or relationship is 
less than likely (i.e., less than a 
50-50 probability).  In forming such 
an opinion, the physician(s) should 
be advised that fault, negligence or 
error on the part of VA is not an 
issue.  

b)  If it is determined that 
disability residuals of the February 
1991 surgical procedure are 
currently present, those residuals 
must be properly identified.

c.)  The physician(s) is(are) 
particularly requested to address 
the opinion expressed in the October 
10, 2007 VHA orthopedic medical 
opinion (to the effect that the 
veteran's February 20, 1991 surgery 
was followed by "an infection" 
and, in October 1991, by 
"[c]omplications" of this 
infection "resulting in severe 
contractures" for which additional 
surgery was considered.)

c) A rationale should be provided 
for all opinions offered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report

2.  After completion of the above 
development, the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a 
right hand injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


